Title: Sartine to the American Commissioners, 6 November 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles le 6. 9bre. 1778.
J’ai reçu, Messieurs, la lettre que vous m’avez fait l’honneur de M’écrire le 30. du mois dernier.
Je vous suis très obligé d’avoir bien voulu me communiquer ce qui vous est revenu sur les avantages que les Anglois tirent de la pêche de la Baleine, qu’ils font sur les côtes du Bresil, à la hauteur de la riviere de la Plata. Vous devez être bien persuadés que je m’empresserai à mettre sur [sous] les yeux du Roi, les motifs d’après les quels vous vous étes determinés à me donner cet avis important.

J’ai l’honneur d’etre avec la plus parfaite consideration, Messieurs, votre tres humble et très obeissant Serviteur
(signé) De Sartine
Mrs. Les Deputés des Etats Unis de l’A.
